                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NORTHEASTERN DIVISION

    JEREMY JAMES DALTON,                             )
                                                     )
            Petitioner,                              )
                                                     )
    v.                                               )    Case No. 2:20-cv-00022
                                                     )    Judge Trauger
    STATE OF TENNESSEE, et al.,                      )
                                                     )
            Respondents.                             )



                                   MEMORANDUM AND ORDER

           Jeremy James Dalton, a pretrial detainee in the custody of the Fentress County Jail, filed a

pro se petition for, e.g., writ of habeas corpus on April 16, 2020. (Doc. No. 1.) Along with the

petition, he also filed a one-page, handwritten affidavit of poverty in which he states that his inmate

trust account balance is five cents, “with a 291.00 dollar debt against.” (Doc. No. 2.) The petitioner

has now filed an application to proceed in forma pauperis on a form provided by the court (Doc.

No. 9), along with a separate affidavit in which he affirms that attempts to obtain certification of

his recent account balance have been unsuccessful, due in part to COVID-19. (Doc. No. 10 at 2.)

                                         I. PAUPER STATUS

           Because the petitioner’s IFP application and affidavit substantially comply with the

requirements of Rule 3(a)(2) of the Rules Governing § 2254 Cases in the United States District

Courts (“Habeas Rules”) 1 and demonstrate that he lacks sufficient funds to pay the filing fee, his

application (Doc. No. 9) is GRANTED.




1
        The Habeas Rules may be applied to Section 2241 cases as well as Section 2254 cases. See Habeas
Rule 1(b).



         Case 2:20-cv-00022 Document 15 Filed 06/02/20 Page 1 of 5 PageID #: 107
                                       II. INITIAL REVIEW

       The petition is now before the court for an initial review under Habeas Rule 4, which

requires the court to examine the petition to ascertain as a preliminary matter whether “it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court.” Habeas Rule 4. The court is “authorized to dismiss summarily any habeas petition

that appears legally insufficient on its face.” McFarland v.Scott, 512 U.S. 849, 856 (1994).

Moreover, “Rule 4 dismissals are not limited to petitions that raise legally frivolous claims, but

also extend to petitions containing factual allegations that are palpably incredible or false.” Carson

v. Burke, 178 F.3d 434, 436–37 (6th Cir. 1999) (citing Small v. Endicott, 998 F.2d 411, 414 (7th

Cir. 1993)). The Sixth Circuit has stated that “the District Court has a duty to screen out” facially

insufficient petitions. Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (citing 28 U.S.C. § 2243).

       The petition names as respondents the State of Tennessee, Fentress County, and “all

discovered conspirators.” (Doc. No. 1 at 2.) It asserts that the petitioner is unlawfully imprisoned

based on a “conspiracy that has [the petitioner] still, after 19 months, incarcerated in the Fentress

County Jail on an attempted murder charge.” (Id. at 3.) The petitioner alleges that the “entire crime

scene was staged,” the “victim’s testimony was fictitious,” and the respondents “hope to gain a

plea by keeping [him] in jail.” (Id. at 4.) He claims that the conspiracy against him includes

officials “from the circuit judge, down to the jailors at the jail” (id. at 5); that the conspiracy

involves an abuse of power “reminiscent of the criminal underworld” (id. at 6); and, that “federal

intervention is necessary” due to the level of corruption in Fentress County, where even local

defense attorneys are complicit “either out of fear or necessity.” (Id. at 12–13.) After recounting

several incidents involving local law enforcement and the “ole-buddy network” that occurred in

the years prior to his arrest (id. at 16–27), the petitioner ultimately asks the court to “compel a



                                                   2

    Case 2:20-cv-00022 Document 15 Filed 06/02/20 Page 2 of 5 PageID #: 108
federal investigation and send a real cop to gain access to [his] case” and determine the truth. (Id.

at 30–31.)

       The petition is not denominated as a filing under either Section 2241 or Section 2254.

Because it makes clear that the petitioner is not a prisoner “in custody pursuant to the judgment of

a State court,” § 2254(a), but a detainee awaiting trial, the court will construe the petition under

Section 2241. See Phillips v. Court of Common Pleas, Hamilton Cty., Ohio, 668 F.3d 804, 809

(6th Cir. 2012) (holding that district court erred in applying § 2254 because detainee is in custody

pursuant to an indictment, rather than pursuant to a judgment; “We have long recognized that

pretrial detainees pursue habeas relief instead under § 2241.” (citations omitted)); Ealy v. Schrand,

No. CV 2:20-21-DCR, 2020 WL 1031026, at *1 (E.D. Ky. Mar. 3, 2020) (citing Smith v. Coleman,

521 F. App’x 444, 447 (6th Cir. 2013)) (“[B]ecause Ealy challenges the propriety of criminal

charges still pending against him, § 2241 provides the most appropriate vehicle for his claims.”).

Section 2241 petitions filed while state charges are still pending are typically dismissed as

premature, unless they present exhausted claims that the prosecution violates double jeopardy or

speedy trial rights. Ealy, at *1–2 (citations omitted).

       Here, the court liberally construes the petition to allege a speedy trial violation, as it

repeatedly refers to the length of the petitioner’s pretrial detention. While “[a] state pretrial

detainee may bring a federal habeas action to demand a speedy trial” pursuant to 28 U.S.C. § 2241,

he “may not generally seek habeas relief to forestall state prosecution altogether.” Abernathy v.

U.S. Marshal Serv., No. 2:08-CV-14663, 2008 WL 4858442, at *1 (E.D. Mich. Nov. 10, 2008)

(citing Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489–91 (1973)). The

petitioner here seeks a federal investigation into the state’s prosecution of his case. As a matter of

comity, federal courts must abstain from exercising jurisdiction in such circumstances “if the



                                                  3

    Case 2:20-cv-00022 Document 15 Filed 06/02/20 Page 3 of 5 PageID #: 109
issues raised in the petition may be resolved either by trial on the merits or by other available state

procedures.” Id. (citing Atkins v. People of the State of Michigan, 644 F.2d 543, 546 (6th Cir.

1981)). “Intrusion into state proceedings already underway is warranted only in extraordinary

circumstances.” Atkins, 644 F.2d at 546; see Younger v. Harris, 401 U.S. 37, 45 (1971). The

requirement that a federal habeas petitioner first exhaust his available state remedies is thus

“especially forceful in a situation involving a speedy trial claim,” because the remedy for such a

violation will either involve dismissal of the indictment (if the petitioner establishes that the delay

has prejudiced his defense) or a federal order requiring the state to bring the petitioner promptly

to trial––remedies which “could not be more disruptive of pending state actions.” Id. at 546–47.

        Here, it is clear that the evidence-based issues raised in the petition can and should be

resolved in state court as part of the petitioner’s defense to the charge against him. Moreover, to

the extent that the petition may be construed as seeking enforcement of the state’s duty to try the

petitioner promptly, it does not establish that the petitioner “has availed himself fully of the state

machinery in attempting to have the state commence trial on the charges pending against him,” as

required to properly exhaust such a claim. Id. at 547. The Supreme Court has found this exhaustion

requirement met where the claimant demonstrated his “repeated demands for trial to the courts of

Kentucky, offering those courts an opportunity to consider on the merits his constitutional claim

of the present denial of a speedy trial.” Braden, 410 U.S. at 490. In the instant case, the petition

merely reveals that the petitioner filed a motion to represent himself in state court on April 8, 2020,

based on his uncertainty over whether his attorney was to blame for his inability “to obtain [his]

discovery,” and that the motion was denied at a subsequent hearing. 2 (Doc. No. 1 at 13–14.) Given




2
       The petitioner revealed in a subsequent filing that his motion to represent himself in state court has
now been granted. (See Doc. No. 12 at 2.)
                                                     4

    Case 2:20-cv-00022 Document 15 Filed 06/02/20 Page 4 of 5 PageID #: 110
the apparent availability of state remedies in the ongoing criminal proceedings against the

petitioner, the court must abstain from exercising jurisdiction over this matter.

                                         III. CONCLUSION

        In sum, upon initial review of the petition it plainly appears that the petitioner is not entitled

to relief in the district court at this time. Further proceedings in this court are not warranted.

        Accordingly, this case is DISMISSED without prejudice and the petitioner’s pending

motions (Doc. Nos. 4, 5, 6, 7, 12, and 13) are DENIED as moot.

        Because “a plain procedural bar is present” in this case and jurists of reason could not find

that it was incorrectly invoked or that the petitioner should be allowed to proceed further, no

certificate of appealability shall issue. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see 28 U.S.C.

§ 2253(c); Fed. R. App. P. 22(b). For the same reasons, the court CERTIFIES that any appeal

from this dismissal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

        It is so ORDERED.


                                                ____________________________________
                                                Aleta A. Trauger
                                                United States District Judge




                                                    5

    Case 2:20-cv-00022 Document 15 Filed 06/02/20 Page 5 of 5 PageID #: 111
